Mollison, Judge:
The merchandise the subject of this appeal for reappraisement consists of jewelry imported from Czechoslovakia in 1949. When the case was called for trial, counsel for the parties stipulated that the issues in this appeal are the same in all material respects as the issues in Paramount Import Co., Inc., et al. v. United States, 44 Cust. Ct. 702, Reap. Dec. 9697, and the record in such case was incorporated as a part of the record in this case.
Counsel for the parties stipulated further facts on the basis of which I find export value, as defined in section 402(d), Tariff Act of 1930, as in force and effect at the time of importation, to be the proper basis for the determination of the value of the merchandise involved, and that such value is the appraised value, less the amount added as 15 per centum buying commission.
Judgment will issue accordingly.